Citation Nr: 0633657	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Law Offices of Jacques P. 
Deplois



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1956 to June 1960.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2006, the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDING OF FACT

The veteran's hepatitis C is reasonably shown to be related 
to risk factors during his active service. 


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
claim, there is no reason to belabor the impact of the VCAA 
on this matter, since any error in notice content or timing 
is harmless.  

B.	Factual Background

January 1958 service medical records (SMRs) show the veteran 
was treated for a small superficial abrasion on the tip of 
the index finger on his left hand.  In April 1959, the 
veteran was treated for an infected lesion on his penis.  
October 1959 SMRs show the veteran was treated for gonorrhea 
and chancroid.  On April 1960 separation examination, the 
veteran reported he had no history of liver trouble; clinical 
examination noted there were no residuals from gonorrhea or 
chancroid and no pertinent abnormalities.

August 2001 VA treatment records reveal the veteran had the 
following risk factors for hepatitis C: history of injection 
illicit drug use; multiple sex partners; and intranasal 
cocaine use.  He also reported he was a smoker and a heavy 
alcohol drinker, but had recently quit doing both.

October 2001 VA labwork was positive for hepatitis C.  A July 
2002 liver biopsy confirmed the diagnosis.

In his September 2002 claim for benefits, the veteran stated 
he was exposed to hepatitis C when he was a boxer during 
service.  

On October 2002 VA gastroenterological consultation, the 
veteran denied having a history of IV drug use, blood 
transfusions, or unprotected sex.  He reported a history of 
alcohol abuse, but said he had quit drinking about two months 
previously.  

In a May 2003 statement, the veteran stated he has the 
beginning of a tattoo on his thumb that was started by a 
friend during service in April 1957.  He said it was done 
with an unsterilized needle and ink.

On June 2003 VA examination, the examiner noted that the 
veteran was exposed to multiple needles during service, to 
include from vaccinations and shots of antibiotics.  The 
veteran believed none of the needles used were sterilized.  
He also reported a history of having unprotected sexual 
intercourse; being treated several times during service for 
sexually-related diseases; and drinking alcohol heavily in 
the past.  He has a small tattoo on his left thumb that was 
not completed because he had a reaction when it was started.  
It was noted he had no history of blood transfusions or overt 
exposure to blood.  The examiner opined that during his 
service, the veteran "had multiple exposures [to] needles, 
shots, sexual intercourse, and tattoos.  These could be 
possible sources for his transfer of hepatitis C, so in that 
respect his hepatitis C could be service related."  

In February 2006, the Board referred the case for a VHA 
advisory opinion requesting responses to two questions: 1) 
What is the likelihood (i.e., likely or unlikely) that the 
veteran's current hepatitis C infection resulted from HCV 
infection which was acquired in service, as opposed to any 
reported postservice risk factors for the disease?  2) What 
is the likelihood (i.e., likely or unlikely) that the veteran 
acquired his HCV infection from illicit drug injections as 
opposed to contact in service with infected blood, including 
via use of unsterilized needles for immunizations?  

In March 2006, a VA gastroenterologist reviewed the veteran's 
claims file and provided the following opinion:  

None of the evidence available for review 
identifies a point of infection during or after 
service.  Likewise, the absence of evidence of 
liver problems in the service does not preclude 
the possibility of infection at that time.  The 
service record does not identify any specific 
incidents that were likely causes of infection.  
The patient clearly engaged in risky behavior of 
several types both during and after his service.  
Therefore, one can only come to the conclusion 
that [it] is as likely as not that he became 
infected during the 39 years after the discharge 
rather than during the 4 years of service time.

In May 2006, the veteran's representative argued that the 
VHA opinion was confusing because the doctor did not explain 
medically why the "behavior in service could not have led to 
the development of this disorder rather than after service."

In June 2006, the Board requested clarification of the March 
2006 VHA opinion:  "Is there a 50 percent or better chance 
that the veteran's . . . disorder was incurred during 
service; or is it equally probable that the disease could 
have incurred both during service and/or after service"?

In a September 2006 addendum, the VHA specialist stated he 
had no specific information that would permit him to 
quantitate the veteran's risk beyond what he wrote in March 
2006.  He thought the "description of the case [he] put 
forward at that time is a reasonable statement of [his] 
opinion that the veteran engaged in risky behavior 
throughout his life during and after service and his 
hepatitis C infection could have occurred at any time."

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

VA treatment records establish the veteran has hepatitis C.  
As described fully above, the evidence shows the veteran was 
exposed to various hepatitis C risk factors both during and 
after military service.  The June 2003 VA examiner concluded 
that the veteran's exposure to needles, sexual intercourse, 
and tattoos during service were all possible sources of his 
hepatitis C and as a result, the disease could be related to 
service.  Since the examiner did not discuss the effect of 
postservice risk factors, such as alcoholism, the Board sent 
the case out for a clarifying opinion to consider the effects 
of both in service and postservice risk factors.  In March 
2006, a VHA specialist noted it was difficult to pinpoint 
when the veteran was infected with hepatitis C; that he 
engaged in risky behavior both during and after service; and 
that the absence of liver problems in service did not mean he 
was not infected then.  Thus, he concluded that "it is as 
likely as not that [the veteran] became infected during the 
39 years after the discharge rather than during the 4 years 
of service time."  In September 2006, the VHA specialist 
further opined that the veteran's hepatitis C "could have 
occurred at any time", either during or after service.  In 
evaluating the above cited evidence, the Board notes that 
neither of the opinion providers has been able to provide a 
clear etiology for when the veteran became infected with 
hepatitis C and it does not appear that another opinion would 
shed further light on the subject.  The June 2003 VA examiner 
concluded that risk factors in service could have caused the 
veteran to be infected with hepatitis C during service.  As 
this opinion is couched in speculative terms, the Board 
sought a more definitive opinion from a VHA specialist.  The 
consulting VA specialist opined, in essence, that it was 
equally likely that the veteran became infected with 
hepatitis C in service as that he became infested with that 
disease postservice.  

In light of the foregoing, the Board finds that the competent 
(medical) evidence shows that it is equally likely that the 
hepatitis C was incurred in service and that is was incurred 
postservice.  Under these circumstances and governing case 
law (See Gilbert v.Derwinski, 1 Vet. App. 49, 55 (1990), the 
claim must be allowed.  [As the consulting VHA specialist 
opined that no specific incident that was the cause of the 
hepatitis C is identified, the Board may not find that the 
hepatitis C resulted from drug abuse (in which case 
compensation would be barred under 38 U.S.C.A. § 1110).]   


ORDER

Service connection for hepatitis C is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


